DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “462” has been used to designate both a balance weight and a hollow portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Similar to the drawing objection above, both the balance weight and the hollow portion are referred to using reference character 462 in the specification as well.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, 10, 15-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, 10, 16, and 20 refer to “the latching portion” where “two or more latching portions” were previously introduced. It is indefinite if “the latching portion” in these claims refers to one or to all of the plural latching portions. For examination purposes, it is interpreted as either.
Claim 7 recites “a latching portion.” It is indefinite if the “two or more latching portions” from claim 2 is being referred to (and if so, just one of the plurality or all of them?), or if a new latching portion is being introduced. For examination purposes, it is interpreted as either.
Claims 15 and 19 each recites “a supporting portion.” It is indefinite if the same supporting portion introduced in respective claims 13 and 17 is being referred to in each case, or 
Claims 4, 8, 10, 16, and 20 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collie et al. US 2013/0089419.
Regarding claim 1, Collie discloses:
A compressor 10 comprising (see Figs. 1 and 2): 
a main housing 12 defining an internal space; 
a motor 16 disposed in the main housing and comprising a stator 17 and a rotor 19; 
a shaft 14 coupled to the rotor; 
a shaft mounting portion formed at one end of the shaft and having a smaller diameter than remaining portions of the shaft (see left side end of the shaft in Fig. 2); 
a sub-ball bearing 38 coupled to the shaft mounting portion; and 
a fixing latch 60 coupled to the shaft mounting portion and comprising a latching portion (see radially outer flange portion abutting against bearing 38) configured to constrain the sub-ball bearing 38 on the shaft mounting portion (see Fig. 2). 

Regarding claim 13, Collie discloses:
A compressor 10 comprising (see Figs. 1 and 2): 
a main housing 12 defining an internal space; 
a motor 16 disposed in the main housing and comprising a stator 17 and a rotor 19; 
a shaft 14 coupled to the rotor; 
a shaft mounting portion formed at one end of the shaft and having a smaller diameter than remaining portions of the shaft (see left side end of the shaft in Fig. 2);
a sub-ball bearing 38 coupled to the shaft mounting portion; 
a hollow portion (see bolt hole) defined in the shaft mounting portion; and 
a fixing latch 60 comprising a latching portion (see radially outer flange portion abutting against bearing 38) and a supporting portion (see radially inner flange portion abutting against the end of the shaft and bolt portion inserted into the bolt hole of the shaft) connected to the latching portion, wherein one side of the latching portion contacts an edge of the sub-ball bearing 38 and one side of the supporting portion (bolt portion) opposite from a side of the supporting portion connected with the latching portion is inserted in the hollow portion (see Fig. 2). 

Regarding claim 17, Collie discloses:
A compressor 10 comprising (see Figs. 1 and 2): 
a main housing 12 defining an internal space; 
a motor 16 disposed in the main housing and comprising a stator 17 and a rotor 19; 
a shaft 14 coupled to the rotor; 
a shaft mounting portion formed at one end of the shaft and having a smaller diameter than remaining portions of the shaft (see left side end of the shaft in Fig. 2); 

a hollow portion (see bolt hole) defined in the shaft mounting portion; and 
a fixing latch 60 comprising a latching portion (see radially outer flange portion abutting against bearing 38) and a supporting portion (see radially inner flange portion abutting against the end of the shaft and bolt portion inserted into the bolt hole of the shaft) connected to the latching portion, wherein one side of the latching portion contacts an edge of the sub-ball bearing 38 and one side of the supporting portion (radially inner flange portion abutting against the end of the shaft) opposite from a side of the supporting portion connected with the latching portion is coupled to an outer surface of the shaft mounting portion (see Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collie et al. US 2013/0089419 in view of Lee KR 2008-0041485.
Regarding claim 2, Collie is silent regarding:
wherein the fixing latch includes two or more latching portions and a supporting portion that is connected to the two or more latching portions. 
Lee teaches (see Figs. 3-5):
wherein the fixing latch 10 includes two or more latching portions 14 and a supporting portion 11, 12 that is connected to the two or more latching portions. 


Regarding claims 3 and 4, the combination of Collie and Lee teaches (see Lee):
wherein the supporting portion comprises a portion 12 that is forwardly extended from the latching portion 14 toward the mounting portion 3 (maps to the shaft mounting portion). 
wherein the fixing latch 10 includes a plurality of latching portions 14 and a plurality of supporting portions 12 forwardly extended from respective ones of the latching portions, and the plurality of supporting portions 12 being connected with each other in front areas 11 of the latching portions. 

Regarding claim 5, the combination of Collie and Lee teaches (see Lee):
wherein the supporting portion 11, 12 comprises a coupling hole 13 configured for receiving a fastener to couple the supporting portion to the shaft mounting portion (hole 13 is capable of receiving a fastener if so desired).

Regarding claim 6, the combination of Collie and Lee teaches:
wherein the shaft mounting portion comprises a hollow portion (see bolt hole in Collie, hole 3h in Lee), and the fixing latch 10 is inserted into the hollow portion (Lee).

Regarding claim 9, Collie is silent regarding:

Lee teaches (see Figs. 3-5):
wherein an upper area 14a of the latching portion 14 is downwardly inclined from a front side of the latching portion to a rear side of the latching portion (see Figs. 3, 5). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the fastening member in Collie (bolt and washer) with that taught by Lee (one-piece fastener) for the advantages of reducing the number of parts and shortening the assembly time (see Lee translation, Effects of the Invention section).

Regarding claim 12, Collie is silent regarding:
wherein the fixing latch has elasticity. 
Lee teaches (see Figs. 3-5):
wherein the fixing latch 10 has elasticity (see Fig. 5 and translation p. 5, second paragraph, “the cut end [of the locking part 14] is formed so as to be elastically movable in the radial direction of the inner and outer sides of the extension 12”). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the fastening member in Collie (bolt and washer) with that taught by Lee (one-piece fastener) for the advantages of reducing the number of parts and shortening the assembly time (see Lee translation, Effects of the Invention section).

Regarding claims 15 and 19, Collie is silent regarding:

Lee teaches (see Figs. 3-5):
wherein the fixing latch 10 includes two or more latching portions 14 and a supporting portion 11, 12 that is connected to the two or more latching portions. 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the fastening member in Collie (bolt and washer) with that taught by Lee (one-piece fastener) for the advantages of reducing the number of parts and shortening the assembly time (see Lee translation, Effects of the Invention section).

Regarding claims 16 and 20, the combination of Collie and Lee teaches (see Lee):
wherein the supporting portion comprises an area 12 that is forwardly extended from the latching portion 14.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collie et al. US 2013/0089419 in view of Yanase et al. JP 2014-163332.
Regarding claim 11, Collie is silent regarding:
wherein the opposite end of the shaft is rotatably supported by a journal bearing (Collie shows ball bearings).
Yanase teaches:
wherein the opposite end (upper end) of the shaft 101 is rotatably supported by a journal bearing 103, 104 [0016].
.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collie et al. US 2013/0089419 in view of Brewster et al. US 2014/0369831 and Waye et al. US 2016/0097398.
Regarding claims 14 and 18, Collie is silent regarding:
wherein the latching portion is downwardly inclined from a front side of the latching portion to a rear side of the latching portion.
Brewster teaches (see Fig. 5):
wherein the latching portion 30 is downwardly inclined from a front side of the latching portion to a rear side of the latching portion (“The oil nut 30 is then screwed on to the end of the rotor 14 to secure the inner race 12 of the bearing 10 to the rotor 14” [0029]).
And Waye further teaches the advantages of an oil nut so configured: “In use of the illustrated example, the lubricant is drawn along the projections 46 and is deposited onto the feed nut 48 as it rotates. This lubricant is transferred axially along the feed nut to the cage 38 of the bearing 26 by virtue of the taper on the nut and the rotation of the nut.” [0023]
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the fastening member in Collie (bolt and washer) with that 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose other configurations for fastening bearings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/15/2021